NOTICE OF ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose, nor teach, nor suggest, an organic light emitting display comprising:
identifying a relation between average brightness values of the display unit and brightness values of the one region among the plurality of regions;
identifying a first average brightness value of the display unit based on the relation, the first average brightness value being an average brightness value of the display unit which corresponds to a maximum brightness value of the brightness values of the one region;
obtaining an average brightness value of each of a plurality of images input to the display device;
obtaining an average value of the average brightness values of the plurality of images:
identifying a first image among the plurality of images, the average brightness value of the first image being greater than the average value:
mapping the obtained average brightness value of the first image to the relation;
generating an adjusted image by adjusting brightness values of other regions except a first region of the first image corresponding to the one region based on the first average brightness value and the average brightness value of the first image; and
outputting the adjusted image and images other than the first image among the plurality of images.

as featured in claim 1 and the additional independent claims.
These features advantageously provide for displaying high dynamic range (HDR) images on display devices that aren’t equipped to display at the high brightness required of the HDR image by relatively changing the brightness of certain regions to display the HDR image with the same effect and range on the user’s experience as is in the original image.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625